Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, 10, 11, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gousev et al. (United States Patent Application Publication US 2016/0094814), hereinafter Gousev, in view of Lin et al. (United States Patent Application Publication US 2016/0373645), hereinafter Lin and further in view of Han et al. (United States Patent Application Publication US 2011/0007103), hereinafter Han, and further in view of Tu et al. (United States Patent Application Publication US 2016/0018872), hereinafter Tu.

Regarding claim 1, Gousev teaches a terminal control method, applied to a terminal comprising: a first processor (microprocessor 216 in FIG. 2A & 2B), a second processor (main processor 220 in FIG. 2A), and a front-facing camera ([0025] “…the field of view of the camera” in “a mobile device 105” in FIG. 1) having a low-power consumption mode ([0078] “the sensor system initiates the lower-power operation…the sensor array unit to operate at a reduced resolution.” The lower-power operation reduce the power consumption by disabling circuits and reducing the resolution of the front-facing camera, which is interpreted as a low-power consumption mode.) and a non-low power consumption mode, (“higher-power operation” in Fig. 10A. The higher-power operation is interpreted as non-low power consumption mode.)  wherein an operation processing capability of the first processor is lower than an operation processing capability of the second processor ([0035] “microprocessor 216 can correspond to a dedicated microprocessor or a first processing unit and can be configured to consume less power than the main processor 220 which can correspond to a second processing unit.”), and the first processor ([0035] “The electronic sensor can be communicatively coupled through either a wired or wireless connection with a main processor 220…which can provide queries to the sensor system 210 and receive events and/or other”) and second processor (Microprocessor 216 and Sensor Array Unit 212 in Fig. 2B) each have an interface to the front facing camera, (An interface is a communication path between the front-facing camera and each of the first and second processors. Thus, as discussed above and as shown in Fig. 2A and 2B, the first processor has an interface to communicate with the front-facing camera. Also, the second processor is communicatively coupled to the electronic sensor via a various ways, which is interpreted as a interface between the second processor and the front-facing camera.) and the method comprises: when detecting that the front-facing camera is in a low power consumption mode ([0078] “the sensor system 210 initiates the lower-power operation by disabling dedicated CV computation hardware, and configures the sensor array unit 212 to operate at a reduced resolution.”), sending, by the second processor, a first message to the first processor ([0035] “main processor 220…, which can provide queries to the sensor system 210”) wherein the first message indicates that the front-facing camera is in the low power consumption mode (“[0043] the mobile phone enters into a standby mode in which a display of the mobile phone is powered down, and the main processor 220 operates on a low-power, sleep mode. However, the sensor system 210 with an image array as the sensor array unit 212 continues to operate”); after receiving the first message, controlling, by the first processor, the front-facing camera to collect a low-power-consumption-mode image in the low power consumption mode; (“[0079] the sensor system 210 may detect a reference occurrence based on the lower-power optical sensor reading”) receiving, by the first processor, the low-power-consumption-mode image and identifying whether there are a predetermined number of consecutive low-power-consumption-mode images that comprise predetermined characteristic information, (“([0079] the sensor system 210 may detect a reference occurrence based on the lower-power optical sensor reading when a sensed level of light changes at a rate above a reference threshold, or changes color at a rate above a reference threshold.”) indicating that a user currently needs to use the terminal (“STEP 730 in FIG. 7, Initiate higher-power operation”); and adjusting, by the first processor, brightness of a screen of the terminal according to an identification result. (“[0043] When a face enters the field of view of the image array, it may be detected by the sensor array unit 212, the microprocessor 216 can send a facial-detection event to the main processor 220, indicating that a face detection has occurred. The main processor 220 and the display of the mobile phone can then switch back to normal operating mode.”) waking up, by the first processor, the second processor from a sleep mode when the first processor receives the low-power consumption-mode image and identifies that there are a predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information. ([0040] “When the microprocessor 216 determines that an event requiring output to the main processor 220 has taken place, the microprocessor 216 can communicate an event to the main processor 220, which can bring the main processor 220 out of its low-power mode and into a normal operating mode.” [0043] “the microprocessor 216 can send an a facial-detection event to the main processor 220, indicating that a face detection has occurred. The main processor 220…can then switch back to normal operating mode.” [0055] “the microprocessor might track a position of the detected reference object over time (e.g., over multiple images) to determine movement for gesture recognition, risk of collision, danger, and/or other events, for example.” [0079] “the sensor system 210 may detect a reference occurrence based on the lower-power optical sensor reading when a sensed level of light changes at a rate above a reference threshold, or changes color at a rate above a reference threshold.” By the first processor or the microprocessor, the second processor or the main processor switches back to normal operating mode, which is interpreted as waking up, by the first processor, the second processor from a sleep mode. The wake up is determined by the detected images indicating a face detection or an event. As discussed above, the reference occurrence detects the motion and changes of light and colors at lower power optical sensor by the first processor or the microprocessor is interpreted as the low-power consumption-mode image and identifies that there are a predetermined number of consecutive low-power consumption-mode images that comprise the predetermined characteristic information.)
However, Gousev does not teach turning off the screen of the terminal if the first processor receives the low-power-consumption-mode image and identifies that there is no predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information  and the first processor detects that the screen of the terminal is an on state wherein the predetermined characteristic information includes eye gaze information and facial information.
LIN teaches teach turning off the screen of the terminal if the first processor receives the low-power-consumption-mode image and identifies that there is no ([0070] “switching off the display screen by the display controller when both the face and the eyes are not recognized in the image (Step S755).” [0032] “a resolution and a frame rate of the image sensor may be adjustable.” As shown in Fig. 5A and 5B, the processor receives images of eyes from the image sensor. Furthermore, as shown in Fig. 3A, the image sensor captures sequential or consecutive images of eyes, which is interpreted as consecutive images that comprise the predetermined characteristic information. When the eyes or the predetermined characteristic information are not detected, which is interpreted as identifying that there is no number of consecutive images that comprise the predetermined characteristic information, the screen is turned off. LIN also discloses that a resolution and a frame rate of the image sensor may be adjustable depending on the types of images. Furthermore, Gousev teaches predetermined number of consecutive low-power-consumption mode images. Thus, the combination of the teaching of Gousev of predetermined number of consecutive low-power-consumption mode images the teaching of LIN teaches the limitation.) and the first processor detects that the screen of the terminal is an on state ([0070] “switching off the display screen by the display controller when both the face and the eyes are not recognized in the image (Step S755).” Switching off the screen of the terminal should be subsequently performed after detecting the screen is on.) wherein ([0071] “switching off the display screen by the display controller when both the face and the eyes are not recognized in the image (Step S755).” Recognizing both the face and the eyes in the image to control the screen is interpreted as the predetermined characteristic information includes eye gaze information and facial information. Eye gaze information and facial information are interpreted as if the information of the captured image has the eye and face.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gousev by incorporating the teaching of LIN to turn off when the predetermined characteristic information including eye gaze information is not identified in the number of consecutive images. They are directed toward controlling the display of the electronic device based on the captured images. LIN further improves upon Gousev by turning off the display when the eyes in the images are not detected. Even when the electronic device is running application, for example, streaming video or other application, if the user is not actively watching or using the device, the device is just wasting the various resources. Therefore, by detecting the eye gaze or the eyes captured by the image sensor, the device determines if the user is not looking or using the device in order to turn off the screen resulting in power saving. Therefore, it would be advantageous to incorporate turn off when the predetermined characteristic information including eye 
However, Gouseve in view of LIN does not teach turning off the screen of the terminal by the first processor instructing the second processor to turn off the screen of the terminal by reducing the brightness of the backlight and instructing the second processor to light up and turn on the screen of the terminal, when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information.
Han teaches turning off the screen of the terminal by the first processor instructing the second processor to turn off the screen of the terminal by reducing the brightness of the backlight ([0049] “The backlight power controller 260 generates a signal for turning off the backlight when the object detecting unit 250 detects that an object does not exist, and generates a signal for turning on the backlight when the object detecting unit 250 detects that the object exists…When the backlight is on, it is determined that the object appears and then disappears and thus the backlight power controller 260 generates the signal for turning off the backlight.” [0050] “The DDI 270 turns off the backlight when the DDI 270 receives the signal for turning off the backlight generated by the backlight power controller 260.” [0059] “the object appears in the previous image data and does not appear in the current image data (for example, a user that goes beyond the field of vision of a camera may be the object: operation 507)” Fig. 5 507 “DETECT NON-EXEISTENCE OF OBJECT” 508 “BACKLIGHT IS TURNED OFF” 511 “FAIL TO DETECT EXISTENCE AND NON-EXISTENCE AND NON-EXISTENCE OF OBJECT” 512 “CONTROL BACKLIGHT INTENSITY LEVEL” As the object disappears, which is determined by ambient light luminance values of the images when the screen is turned on, the power controller, which is interpreted as the first processor, generates and sends a signal for turning off the backlight to the DDI, which is interpreted as the second processor. Thus, a signal for turning off the backlight from the power controller to the DDI is interpreted as turning off the screen of the terminal by the first processor instructing the second processor by reducing the brightness of the backlight.) and instructing the second processor to light up and turn on the screen of the terminal, when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information. ([0049] “When the backlight is off, it is determined that the object does not appear and then appears and thus the backlight power controller 260 generates the signal for turning on the backlight.” Fig. 5 509 “DETECT EXISTENCE OF OBJECT” 510 “BACKLIGHT IS TURNED ON” [0032] “The DDI controls intensity level of the backlight of the display panel 180 according to the backlight control signal.” The object is detected by the back light control unit 190. When the object is detected, as shown in Fig. 1 and 2, the back light control unit instructs the display driver integrated circuit 170 to turn on the backlight. Then, the display driver integrated circuit controls the backlight.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gousev in view of LIN to incorporate the teaching of Han of instructing the second processor to light up and turn on the screen of the terminal when the first processor receives the low-power-consumption-mode image and identifies the low-power-consumption-mode images that comprise the predetermined characteristic information. They are all directed to provide power management system and method based on the images taken by a camera even when the system is in low power or idle mode. Han further improves upon Gousev in view of LIN. Furthermore, as discussed above, Gousev and LIN teaches for the first processor to identify the predetermined number of consecutive low-power-consumption mode images that comprises the pre-determined characteristic information such as eye gaze and facial information. As recognized by Han, by instructing the second processor by the first processor with lower power consumption, the second processor with higher power consumption remains longer in the idle mode or the sleep mode to reduce the power consumption. ([0030]) Thus, it would be advantageous to incorporate the teaching of Han of instructing the second processor to light up and turn on the screen of the terminal when the first processor receives the low-power-consumption-mode image and identifies the low-power-consumption-mode 
However, Gousev in view of LIN and further in view of Han does not teach wherein the first processor is a coprocessor and the second processor is an application processor.
Tu teaches wherein the first processor is a coprocessor and the second processor is an application processor. (Fig. 2A 204 “APPLICATIONS PROCESSOR” 208 “CO-PROCESSOR” [0046] “Coprocessor 208 can execute program code instructions stored as firmware within or otherwise accessible to coprocessor 208, independently of whether applications processor 204 is in the sleep or wake state.” [0047] “Coprocessor 208 can communicate notifications based on motion analysis to applications processor 204 via an 214, applications processor interface which can be a communication interface of conventional or other design (e.g., a communication bus).” [0059] “In operation, coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device… When an algorithm reports an event, wake control logic 230 can notify applications processor 204 of the event via applications processor interface 214. Depending on the event, applications processor 204 can take various actions, such as transitioning from a sleep state to a wake state and/or transitioning components of user interface 202 between active and inactive states.” [0134] “If, at block 1310, a sufficiently large change in tilt has been detected, then at block 1312, process 1300 can notify wake control logic 230 that a loss-of-focus event has been detected… inactivating user interface 202 and/or notifying applications processor 204.” As shown in Fig. 2A, application processor and coprocessor are communicating to inactivate or activate the user interface such as display. Furthermore, the coprocessor determines if the user is not looking at the display and notifies the application processor.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gousev in view of LIN and further in view of Han by incorporating the teaching of Tu of the application processor and the coprocessor as the first processor and the second processor accordingly. They are all directed toward controlling a display based on the measurements from sensors. As recognized by Tu, coprocessor can have significantly lower power consumption during active operation than applications processor. ([0046]) With the technology develops, the function and number of components integrated in a device increase, which results in increase of the power consumption. Thus, by using the coprocessor with relatively lower power consumption while keeping the application processor with higher power consumption, the power consumption of the device can be reduced. Therefore, it would be advantageous to incorporate the teaching of Tu of the 

Regarding claim 2, Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitations of the method according to claim 1, as discussed above.
Gousev, as modified above, further teaches when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information (“Event (indicating reference occurrence) in FIG. 3B / Facial-detection event for second processing unit in FIG. 3C” “Event (indicating reference occurrence)”, including “Facial-detection event”, is a signal or trigger sent from “the sensor system” to “the main processor” to switch the operating states of the main processor.), and the first processor detects that the second processor is in a waking state (“Higher power operation 1020 in FIG. 10A & 10B”. Also, as discussed above, in order to change the operating states of the main processor, it is well known in the art that the first processor or the microprocessor detects the states of the second processor or the main processor.).
Tu teaches wherein the first processor is a coprocessor and the second processor is an application processor. (Fig. 2A 204 “APPLICATIONS PROCESSOR” 208 “CO-PROCESSOR” [0046] “Coprocessor 208 can execute program code instructions stored as firmware within or otherwise accessible to coprocessor 208, independently of whether applications processor 204 is in the sleep or wake state.” [0047] “Coprocessor 208 can communicate notifications based on motion analysis to applications processor 204 via an 214, applications processor interface which can be a communication interface of conventional or other design (e.g., a communication bus).” [0059] “In operation, coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device… When an algorithm reports an event, wake control logic 230 can notify applications processor 204 of the event via applications processor interface 214. Depending on the event, applications processor 204 can take various actions, such as transitioning from a sleep state to a wake state and/or transitioning components of user interface 202 between active and inactive states.” [0134] “If, at block 1310, a sufficiently large change in tilt has been detected, then at block 1312, process 1300 can notify wake control logic 230 that a loss-of-focus event has been detected… inactivating user interface 202 and/or notifying applications processor 204.” As shown in Fig. 2A, application processor and coprocessor are communicating to inactivate or activate the user interface such as display. Furthermore, the coprocessor determines if the user is not looking at the display and notifies the application processor.)

Regarding claim 7, Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitations of the method according to claim 1, as discussed above.
Han further teaches calculating, by the first processor, a current ambient brightness value according to the low-power-consumption-mode image; (idle mode [0031] “the ambient light luminance calculating unit 192 uses the extracted luminance values of the white sub-pixels to calculate an ambient light luminance value.” As discussed above, “idle mode” extracts a portion of white sub-pixels and does not read all of the white sub-pixels to measure an ambient light level) and wherein the instructing, by the first processor, the second processor to light up the screen of the terminal comprises: sending, by the first processor, the ambient brightness value to the second processor, (L_amb in FIG.2, [0031] “the ambient light luminance calculating unit 192 transmits the calculated ambient light luminance value to the backlight controller 193. …[0032] The backlight controller 193 generates a backlight control signal … transmits the backlight control signal to the DDI 170”. Thus, the backlight is controlled based on the ambient light luminance value from the idle mode images) and adjusting, by the second processor, the brightness of the screen of the terminal according to the ambient brightness value, ([0032] “The DDI 170 controls intensity level of the backlight of the display panel 180 according to the backlight control signal”) ([0032] “if ambient light is bright, the DDI 170 170 increases the intensity level of the backlight.”)
Tu teaches wherein the first processor is a coprocessor and the second processor is an application processor. (Fig. 2A 204 “APPLICATIONS PROCESSOR” 208 “CO-PROCESSOR” [0046] “Coprocessor 208 can execute program code instructions stored as firmware within or otherwise accessible to coprocessor 208, independently of whether applications processor 204 is in the sleep or wake state.” [0047] “Coprocessor 208 can communicate notifications based on motion analysis to applications processor 204 via an 214, applications processor interface which can be a communication interface of conventional or other design (e.g., a communication bus).” [0059] “In operation, coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device… When an algorithm reports an event, wake control logic 230 can notify applications processor 204 of the event via applications processor interface 214. Depending on the event, applications processor 204 can take various actions, such as transitioning from a sleep state to a wake state and/or transitioning components of user interface 202 between active and inactive states.” [0134] “If, at block 1310, a sufficiently large change in tilt has been detected, then at block 1312, process 1300 can notify wake control logic 230 that a loss-of-focus event has been detected… inactivating user interface 202 and/or notifying applications processor 204.” As shown in Fig. 2A, application processor and coprocessor are communicating to inactivate or activate the user interface such as display. Furthermore, the coprocessor determines if the user is not looking at the display and notifies the application processor.)

Regarding claim 8, Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitations of the method according to claim 1, as discussed above.
Gousev, as modified above, further teaches when detecting that the front-facing camera switches from the low power consumption mode to a non-low power consumption mode (“Higher power operations” in FIG 10A and 10B), sending, by the second processor, a second message to the first processor, (“Provide parameter for higher-power operation” 830 in FIG. 8), controlling, by the second processor, the front-facing camera to collect a non-low-power-consumption-mode image in the non-low power consumption mode, ([0089] “the sensor system 210 may provide the parameter value as a configuration setting associated with a light intensity or auto-exposure parameter, or with an integration time for an image”) and performing, by the second processor, subsequent processing on the non-low-power-consumption-mode image. ([0093] “at block 840, the sensor system 210 initiates a higher-power operation using the parameter (provided at block 830)”)
Han teaches wherein the second message indicates that the front-facing camera switches to the non-low power consumption mode (“photo-taking mode” in FIG. 1, [0023] “the camera system is turned on and is operable to record a video or capture an image”); and after receiving the second message, stopping, by the first processor, controlling the front-facing camera, ([0020] “the camera mode determining unit 110 determines whether the camera is operating in the photo-taking mode or the idle mode. In FIG.1, the solid arrows represent the transfer of signals/data of the camera system in the photo-taking mode”. As shown by a dashed line and a solid for idle mode and photo-taking mode, respectively, when the camera mode is switched to photo-taking mode determined by “camera mode determining unit” (110 in FIG. 1), the image data is processed by “pre-processing and color compensation unit” (140 in FIG. 1) and “post-processor” (150 in FIG. 1) instead of “backlight control unit” (190 in FIG. 1).)
Tu teaches wherein the first processor is a coprocessor and the second processor is an application processor. (Fig. 2A 204 “APPLICATIONS PROCESSOR” 208 “CO-PROCESSOR” [0046] “Coprocessor 208 can execute program code instructions stored as firmware within or otherwise accessible to coprocessor 208, independently of whether applications processor 204 is in the sleep or wake state.” [0047] “Coprocessor 208 can communicate notifications based on motion analysis to applications processor 204 via an 214, applications processor interface which can be a communication interface of conventional or other design (e.g., a communication bus).” [0059] “In operation, coprocessor 208 can be "always-on" (e.g., whenever device 200 is being worn), and wake control logic 230 can selectively activate (or enable) any or all of modules 220, 222, 224, 226, 228, e.g., depending on whether the user is looking at the device… When an algorithm reports an event, wake control logic 230 can notify applications processor 204 of the event via applications processor interface 214. Depending on the event, applications processor 204 can take various actions, such as transitioning from a sleep state to a wake state and/or transitioning components of user interface 202 between active and inactive states.” [0134] “If, at block 1310, a sufficiently large change in tilt has been detected, then at block 1312, process 1300 can notify wake control logic 230 that a loss-of-focus event has been detected… inactivating user interface 202 and/or notifying applications processor 204.” As shown in Fig. 2A, application processor and coprocessor are communicating to inactivate or activate the user interface such as display. Furthermore, the coprocessor determines if the user is not looking at the display and notifies the application processor.)

Regarding claims 10, 11, 16 and 17, the claims 10, 11, 16 and 17 are the apparatus claims of the method claims 1, 2, 7 and 8. The claims 10, 11, 16 and 17 do not Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitations of the claims 10, 11, 16 and 17.
 
Regarding claims 19 and 20, Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitation as discussed above (see claims 1, 2, 10 and 11). As discussed in claim 10, Gousev teaches a non-transitory computer-readable medium having instructions ([0119] “software elements (not shown), including an operating system, device drivers, executable libraries, and/or other code embedded in a computer-readable medium”). The claims 19 and 20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Gousev in view of LIN and further in view of Han and further in view of Tu teaches all the limitations of the claims 19 and 20.

Response to Arguments
Applicant's arguments filed 10/25/2021 with respect to “Claim Rejections – 35 USC 103” have been fully considered but they are not persuasive.

Applicant argues
In particular, on pages 9-10 of the Office Action, the Office Action recognizes that Gousev and Lin do not teach or suggest Applicant's amended claim limitations related to: ... the coprocessor turning off the screen of the terminal if the coprocessor receives the low power-consumption-mode image and identifies that there is no predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information, by the coprocessor instructing the application processor to turn off the screen of the terminal by reducing the brightness of the backlight ... and then ... waking up, by the coprocessor, the application processor from a sleep mode and instructing the application processor to light up and turn on the screen of the terminal, when the coprocessor receives the low-power-consumption-mode image and identifies that there are a predetermined number of consecutive low-power-consumption-mode images that comprise the predetermined characteristic information ..... 
Remarks Page 12

Examiner respectfully disagree with applicant’s argument that Han does not teach “by the coprocessor instructing the application processor to turn of the screen of the terminal by reducing the brightness of the backlight…and…then waking up, by the processor, the application processor from a sleep mode and instructing the application processor to light up and turn on the screen of the terminal.”
	As discussed above in the claim rejection regarding claim 1, Han teaches a backlight control unit generates a signal to instruct a display driver integrated circuit to turn on or off the backlight. A processor is an integrated electronic circuit to perform operations. Furthermore, the disclosed claim limitations does not further discloses a coprocessor and an application processor as “an operation processing capability of the coprocessor is lower than an operation processing capability of the application processor.” Han teaches a backlight control unit to instruct a display integrated circuit to control the backlight. Han discloses a backlight control unit receives a sub-pixel signal from the image sensor, which is interpreted a backlight control unit as an integrated circuit to calculate the images. Furthermore, the display driver integrated circuit receives a backlight control signal to turn on or off the backlight. Turning off the backlight is interpreted as reducing the brightness of the backlight. For a thorough consideration of the claim language, examiner further cited Tu, which teaches a coprocessor to instruct an application processor to transition between a sleep and wake states and turn on or off a display depending on an event. Thus, examiner respectfully disagrees that Tu is in no way related to the use of coprocessor and application processor as to image, backlight, screen, and power functions of Applicant’s claims. Han teaches controlling the backlight, screen, and power functions, as discussed above. Han suggests two integrated circuits to perform calculations and controlling the backlight. Furthermore, Tu teaches a coprocessor and an application processor to control the power functions, backlight and the display based on the detected events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.K./Examiner, Art Unit 2187 
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187